Title: To Benjamin Franklin from John Swinton, Jr., 29 August 1768
From: Swinton, John, Jr.
To: Franklin, Benjamin


Sir
Edinr 29th Augt 1768
May I beg the Favor that you will transmit the enclosed Letter to your Son. He desired me to pay to you four Guineas which he was so good as [to ad]vance for me, and accordingly you have herewith an order for that Sum. I am Sir with great Regard your most obedient and most humble Servant
John Swinton Junr
To Benjamin Franklin Esqr
 
Endorsed: 127 J Swinton for W F. £4 4s. 0d.
